Citation Nr: 1761075	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-05 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome.

2. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a disorder of the thyroid gland, claimed as a palpable thyroid.

3. Entitlement to service connection for bilateral carpal tunnel syndrome.

4. Entitlement to an effective date prior to May 20, 2013, for the award of service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for palpable thyroid. 

7. Entitlement to service connection for an eating disorder, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Christie L. Bhageloe, Attorney


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 2000 to June 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of the St. Petersburg, Florida, Regional Office (RO).

As to the issue of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for bilateral carpal tunnel syndrome and palpable thyroid, the Board is required to consider the question of whether new and material evidence has been received without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

On her January 2015 substantive appeal (VA Form 9), the Veteran requested a Board hearing at her local RO. In statements from June 2016 and September 2016, the Veteran withdrew her hearing request. The hearing request is cancelled, and the Board will adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900I (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for palpable thyroid and service connection for an eating disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In January 2004, VA denied service connection for bilateral carpal tunnel syndrome. The Veteran was informed in writing of the adverse determination and her appellate rights in February 2004. She did not submit a notice of disagreement (NOD) with the decision.

2. The January 2004 rating decision, denying service connection for bilateral carpal tunnel syndrome is final.

3. Evidence associated with the claims file since the January 2004 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome.

4. In January 2004, VA denied service connection for palpable thyroid. The Veteran was informed in writing of the adverse determination and her appellate rights in February 2004. She did not submit a notice of disagreement (NOD) with the decision.

5. The January 2004 rating decision, denying service connection for palpable thyroid is final.

6. Evidence associated with the claims file since the January 2004 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a thyroid disorder.

7. With resolution of the doubt in her favor, bilateral carpal tunnel syndrome originated during the Veteran's active service.

8. Service connection for PTSD was made effective on May 20, 2013, the date of the Veteran's claim, which is the earliest date permitted by law.

9. During the period on appeal, the Veteran's PTSD has been shown to be characterized by no more than depressed mood, anxiety, panic attacks more than once a week, sleep impairment, nightmares, flattened affect, disturbances of motivation and mood, hypervigilance, and difficulty adapting to stressful circumstances. During the period on appeal, the Veteran has not experienced hallucinations, suicidal or homicidal ideation, or impaired thinking. The Veteran has been employed as a massage therapist and is currently attending school. 


CONCLUSIONS OF LAW

1. The January 2004 rating decision that denied service connection for bilateral carpal tunnel syndrome. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence sufficient to reopen the Veteran's claim for bilateral carpal tunnel syndrome has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).

3. The January 2004 rating decision that denied service connection for palpable thyroid is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

4. New and material evidence sufficient to reopen the Veteran's claim for palpable thyroid has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).

5. The criteria for service connection for bilateral carpal tunnel syndrome have been approximated. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

6. The criteria for an effective date prior to May 20, 2013 for the award of a service connection for PTSD are not met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.157, 3.158, 3.160 and 3.400 (2017).

7. The criteria for a rating in excess of 50 percent, effective May 20, 2013, for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


A. Bilateral Carpal Tunnel Syndrome

In January 2004, the RO denied service connection for bilateral carpal tunnel syndrome because the evidence indicated that the Veteran's carpal tunnel syndrome was found to have completely resolved following service. The Veteran was informed in writing of the adverse decision and her appellate rights in February 2004. She did not submit an NOD. 

The evidence received prior to the January 2004 rating decision reflects that the Veteran was treated in-service for wrist pain in October 2001, July 2002, and December 2002. In her November 2002 medical examination for service separation the Veteran indicated she continued to have pain in both wrists and noted the possible need for surgery.
 
New and material evidence pertaining to the issue of service connection was not received by VA or constructively in its possession within one year of written notice of the January 2004 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b). 

The additional documentation received since January 2004 includes a VA examination, VA treatment records, and statements from a wellness spa that is treating the Veteran. The record now includes multiple statements from the Veteran indicating that she currently experiences symptoms of carpal tunnel syndrome in both wrists. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). Here, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating her claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim for entitlement to service connection for bilateral carpal tunnel syndrome is reopened.

B. Thyroid Disorder

In January 2004, the RO denied service connection for a palpable thyroid condition because the evidence indicated that the Veteran's palpable thyroid did not originate in service. The Veteran was informed in writing of the adverse decision and her appellate rights in February 2004. She did not submit an NOD. 

The evidence received prior to the January 2004 rating decision reflects that the Veteran was not treated for a thyroid condition in service and her service separation examination indicates that she did not have a problem with her thyroid. 

New and material evidence pertaining to the issue of service connection for a palpable thyroid condition was not received by VA or constructively in its possession within one year of written notice of the January 2004 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b). 

The additional documentation received since January 2004 includes VA medical records noting the presence of a thyroid goiter and statements from the Veteran indicating that she has an enlarged thyroid that needs to be monitored. Without regard to the question of whether the enlarged thyroid has manifested in a disability, the newly-obtained evidence is relevant to show an abnormality that should be examined.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). Here, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating her claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim for entitlement to service connection for a palpable thyroid condition is reopened.

II. Service Connection - Bilateral Carpal Tunnel Syndrome

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Carpal tunnel syndrome is a "chronic disease" listed under 38 C.F.R. § 3.309(a) as  an organic disease of the nervous system. Therefore, the provisions of 38 C.F.R. 
§ 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms "after service is required to establish service connection. 38 C.F.R. § 3.303(b).

As a chronic disease, carpal tunnel syndrome will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease. Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed." Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

The Veteran has been diagnosed with carpal tunnel syndrome in both wrists. A March 2014 examiner noted a diagnosis of carpal tunnel syndrome since September 2013. In an October 2001 service treatment record (STR) the Veteran indicated a six month history of pain in both wrists. A July 2002 STR indicates wrist pain and the clinician advised Veteran to wear wrist splints as needed. A December 2002 STR indicates the Veteran had complaints of wrist pain accompanied by numbness, weakness, and stiffness. Treatment with a brace was shown to improve symptoms and heavying lifting worsened symptoms. 

In the Veteran's November 2002 medical examination for service separation she reported pain in her joints and indicated she needed to use corrective devices such as braces. The Veteran also stated that she has pain in both wrists, has musculoskeletal abnormalities, and noted the possible need for surgery but indicated her wrists were not dislocated or fractured. 

In a May 2006 private treatment record, the Veteran was seen with complaints of wrist pain.

A December 2013 letter from a wellness spa indicates the Veteran has been treated for carpal tunnel syndrome since 2008. In a June 2014 lay statement the Veteran indicated that she had surgery for carpal tunnel syndrome that month. 

In March 2014, the Veteran was afforded a VA examination. The examiner noted pain, paresthesias, dysesthesias, and numbness in both upper extremities with moderate symptoms on the right side and mild symptoms on the left. The examiner indicated a diagnosis of carpal tunnel syndrome since September 2013. 

The examiner, however, opined that the Veteran's carpal tunnel syndrome was not caused by or a result of an event in military service. The rationale provided was that the Veteran has a congenital predisposition but also noted contributing factors such as trauma, injury, or repeated use of vibrating hand tools. 

The Board finds that service connection for carpal tunnel syndrome in both wrists is warranted. The evidence establishes that the Veteran had pain in her wrists in service and is currently diagnosed with carpal tunnel syndrome. Where the record contains both in-service and post-service diagnoses of a chronic disorder or in-service symptoms (in this case, wrist pain), no medical opinion as to etiology is necessary to grant service connection. See Groves v. Peake, 524 F.3d 1306, 1309-10 (Fed. Cir. 2008). Service connection for carpal tunnel syndrome in both wrists is warranted.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 
III. Earlier Effective Date for PTSD

In her April 2014 notice of disagreement, the Veteran contends that she is entitled to PTSD disability benefits starting on the day of her PTSD stressor. The Veteran indicates the military sexual trauma event took place in October 2000.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a). The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on an original claim or a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400 .

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection. See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003). In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received. While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. 

In January 2004, the RO denied service connection for anxiety/depression because the evidence indicated that the Veteran did not have a mental condition related to military service. The Veteran was informed in writing of the adverse decision and her appellate rights in February 2004. She did not submit an NOD and that decision became final.

The Veteran's reopened claim for PTSD was received on May 20, 2013 and based upon the evidence the Veteran's claim was reopened and she was granted service connection for PTSD, effective May 20, 2013. The Veteran has not asserted any bases upon which to grant an earlier effective date and the claim is denied. 


IV. Increased Rating for PTSD

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017). The Veteran's PTSD is presently evaluated as 50 percent which contemplates symptoms of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships. Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In a May 2013 mental health evaluation the Veteran reported nightmares and avoiding sleep until she feels exhausted. The Veteran also reported a history of alcohol abuse and the examiner noted an anxious and depressed mood without suicidal or homicidal ideations or delusions. 

In a January 2014 lay statement the Veteran reported she has nightmares, cries, has panic attacks, anxiety, a lack of trust in others, and an inability to maintain a relationship. The Veteran stated that her anxiety and panic attacks are sometimes triggered by a smell or touch. 

In February 2014, the Veteran was afforded a VA examination. The Veteran reported that she has three children and that her nine-month old daughter died in 1996 as the result of a house fire. The Veteran stated that she does not trust others, has difficulty maintaining friendships and does not have any current hobbies but enjoys spending time with her children. The Veteran reported difficulty sleeping, nightmares, and hypervigilance. The Veteran reported checking her windows, doors, and children four to five times every night. 

However, the examiner noted the Veteran experiences occupational and social impairment with occasional decrease in work efficiency but is generally functioning satisfactorily. The examiner also noted symptoms of avoidance and anxiety. The examiner reported normal attention, concentration, and no homicidal or suicidal thoughts. The Veteran reported receiving her cosmetology license in 2008 and her massage license in 2009 and employment as a massage therapist. The Veteran also indicated that she is working on her associate's degree. 

In an April 2014 lay statement the Veteran indicated that she is fearful of being in a room with men and experiences increased irritability and anger. In an April 2014 lay statement the Veteran's friend indicated that she struggles with mood swings, cannot maintain relationships, drinks frequently, and is hypervigilant. 

In April 2016, the Veteran was afforded a VA examination. The Veteran reported no changes since her prior examination in February 2014 and indicated that she has limited social relationships and prefers to spend time with her children. The Veteran also stated that she does not experience hallucinations and denied suicidal and homicidal ideation. 

The examiner documented symptoms including depressed mood, anxiety, panic attacks more than once a week, sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty adapting to stressful circumstances. The examiner noted consistent eye contact, congruent affect, fluent speech, and unimpaired judgement throughout the examination.

During the period on appeal, the Veteran's PTSD has been shown to be characterized by no more than depressed mood, anxiety, panic attacks more than once a week, sleep impairment, nightmares, flattened affect, disturbances of motivation and mood, hypervigilance, and difficulty adapting to stressful circumstances. During the period on appeal, the Veteran has not experienced hallucinations, suicidal or homicidal ideation, or impaired thinking. The Veteran has been employed as a massage therapist and is currently attending school. 

Throughout the course of the appeal, the Veteran has not shown to have communication difficulties and has been able to care for her children. Although the Veteran has reported difficulties with socialization, she is employed as a massage therapist - an occupation that conceivably demands both communication ability and the capacity to schedule and work with clients. These symptoms, are consistent with the April 2016 examination report and are consistent with the currently-assigned rating and akin to those generally descriptive terms as found in the General Rating Formula for Mental Disabilities. Mauerhan, supra.

The preponderance of the evidence is against the assignment of a 70 percent rating under Diagnostic Code 9411 for the Veteran's PTSD. 


ORDER

The claim of entitlement to service connection for palpable thyroid is reopened.

The claim of entitlement to service connection for bilateral carpal tunnel syndrome is reopened.

Service connection for bilateral carpal tunnel syndrome is granted.

Entitlement to an effective date prior to May 20, 2013, for the award of service connection for PTSD is denied.

An initial rating in excess of 50 percent for PTSD is denied.


REMAND

Remand is necessary for the Veteran's claim of palpable thyroid because the Veteran has not been afforded a VA examination to determine whether her currently diagnosed thyroid condition is connected to service.

Remand is also necessary for the Veteran's claim of an eating disorder to determine if the Veteran's eating disorder is secondary to her service connected PTSD.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform her and provide her an opportunity to submit copies of the outstanding medical records.
		
2. After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo a VA examination to determine:

Whether the Veteran's palpable thyroid disability has manifested as an adenoma of the thyroid, and if it had its onset during active service. 

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should review the record in conjunction with rendering the requested opinion; however, her or her attention is drawn to the following:

*In the Veteran's March 2000 medical examination for service enlistment she indicated her health was good and stated she had no problems with her thyroid. 

*A July 2002 supplemental medical examination notes the Veteran has no thyroid problems. 

*In the Veteran's November 2002 report of medical history for service separation she indicated she had either current or historical problems with her thyroid. 

*A January 2014 VA treatment record that states the Veteran has a thyroid goiter.

*A June 2014 statement from the Veteran indicating she has an enlarged thyroid that needs to be monitored. 

3. After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo a VA examination to determine:

Whether the Veteran's eating disorder is secondary to her service-connected PTSD.

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should review the record in conjunction with rendering the requested opinion; however, her or her attention is drawn to the following:

*A June 2014 VA treatment note indicating the Veteran has a diagnosis of a binge eating disorder and that she binge eats to make herself gain weight so that she is ugly. 

*A March 2015 psychiatry note indicating the Veteran is not binge eating. 

*A June 2016 VA examination that indicates the Veteran has a diagnosis of a binge-eating disorder. 
*A September 2016 psychiatry note stating the Veteran is no longer binge eating and has lost approximately 10 pounds. 

4. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


